Citation Nr: 0519999	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-28 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether clear and unmistakable error was committed in the 
October 17, 1979 rating decision assigning an effective date 
of August 30, 1978 to the grant of a 100 percent disability 
rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found no clear and unmistakable 
error had been committed in its October 1979 rating decision.


FINDINGS OF FACT

1.  At the time of the October 1979 rating decision the 
correct facts, as they were then known, were before the 
adjudicator and the statutory and regulatory provisions then 
extant were correctly applied in assigning the effective date 
of August 30, 1978 for the grant of a 100 percent disability 
evaluation for schizophrenia.

2.  The October 1979 rating decision assigning the effective 
date of August 30, 1978 for the grant of a 100 percent 
disability evaluation for schizophrenia did not contain 
factual or legal errors of such magnitude, individually or 
cumulatively, that a different outcome would have to have 
been reached in their absence.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the October 17, 
1979 rating decision assigning an effective date of August 
30, 1978, for the grant of a 100 percent disability 
evaluation for schizophrenia.  38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that clear and unmistakable error was 
committed by the RO in its assignment of August 30, 1978 as 
the effective date for the grant of a 100 percent disability 
evaluation for schizophrenia.  The RO granted the 100 percent 
evaluation in an October 17, 1979 rating decision.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
Sections 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  

38 C.F.R. Section 3.105(a) states that previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  For increased rating claims, assignment 
of the earliest date as of which it is factually 
ascertainable that an increase in disability occurred is 
warranted if the claim is received within one year from such 
date; otherwise, date of receipt of claim.  See 38 C.F.R. 
§ 3.400(o)(2).  

The subject of the current claim of CUE, adjudicated in the 
March 2002 rating decision that is the subject of this 
appeal, is the October 1979 rating decision that granted a 
100 percent disability evaluation for the veteran's service-
connected schizophrenia and assigned an effective date of 
August 30, 1978 for that evaluation.  The October 1979 
rating decision indicates that it resulted from a claim 
received on March 5, 1979, and specifically stated that an 
increase in the veteran's disability was shown by a VA 
examination conducted on August 30, 1978.  

The veteran, essentially, argues that evidence supports the 
assignment of a 100 percent rating earlier than August 30, 
1978.  In particular, he asserts that the Social Security 
Administration considered him totally and permanently 
disabled from 1973, based on evidence from VA; he refers 
specifically to statements by his VA fee-basis treating 
physician at the time, including one dated October 14, 1976.   

The evidence as it was known at the time of the October 1979 
rating decision included VA outpatient and inpatient 
treatment records, VA examination reports, statements from 
the veteran's treating psychiatrist, statements from the 
veteran's wife, and letters from various companies reflecting 
an inability to employ the veteran due to his psychiatric 
disability.  The veteran asserts that the rating specialist 
who granted a 100 percent disability rating in October 1979 
failed to consider evidence that his treating psychiatrist 
found him to be totally incapacitated as a result of his 
schizophrenia in February 1977.  The Board notes that the 
February 9, 1977 report from the veteran's treating 
psychiatrist, which included an opinion that the veteran was 
totally incapacitated, was before the RO in October 1979; it 
was also before the RO in May 1977 and October 1978, when 
rating decisions were issued continuing the veteran's 50 
percent rating for schizophrenia.

The October 1979 rating decision does not include any mention 
of the February 1977 report, but there is no suggestion in 
the record that the rating specialist ignored the evidence.  
The claim before the rating specialist at that time was based 
upon the veteran's March 1979 request for a 100 percent 
disability evaluation, in which he specifically mentioned 
that he had been found totally disabled by the Social 
Security Administration, had been unable to find employment, 
had divorced his wife, and had been deemed 100 percent 
disabled by his treating psychiatrist.  

Based on the evidence of record in October 1979, the RO 
granted a 100 percent rating for schizophrenia and assigned 
the effective date of August 30, 1978, the date the veteran 
underwent VA psychiatric examination.  The rating specialist 
found that the totality of the evidence as of August 30, 
1978, showed that the veteran had an increase in disability 
which caused him to have complete social and industrial 
inadaptability.  Thus, it was determined that the veteran met 
the criteria for a 100 percent rating for schizophrenia as of 
that date and because the increase was shown within one year 
of the claim being filed in February 1979, the date of 
increase in disability was assigned as the effective date of 
the grant of benefits sought.

Essentially, the veteran is arguing that the assignment of an 
August 1978 effective date was clearly and unmistakably 
erroneous because the rating specialist who assigned that 
date did not properly weigh the opinion of his treating 
psychiatrist.  As noted above, however, allegations that 
previous adjudications improperly weighed and evaluated 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  

Therefore, following a complete review of the record, the 
Board specifically finds that the correct facts, as they were 
known at the time of the October 1979 rating decision, were 
before the adjudicator at the time of the rating decision and 
the statutory and regulatory provisions extant at the time of 
that rating decision were correctly applied in assigning the 
effective date of August 30, 1978 for the grant of a 100 
percent disability evaluation for schizophrenia.  
Furthermore, the October 1979 rating decision assigning the 
effective date of August 30, 1978 for the grant of a 100 
percent disability evaluation for schizophrenia did not 
contain factual or legal errors of such magnitude, 
individually or cumulatively, that a different outcome would 
have to have been reached in their absence.  Specifically, 
the rating specialist assigned the most advantageous 
effective date based upon his weighing of the evidence in 
October 1979 and there is no evidence of an error to which 
reasonable minds could not differ.  Thus, the Board finds 
that clear and unmistakable error was not committed by the RO 
in its assignment of August 30, 1978 as the effective date 
for its grant of a 100 percent rating.  

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) are not applicable to claims of clear and 
unmistakable error (CUE) in an RO determination.  See Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).  CUE claims are 
not conventional appeals, but requests for revisions of 
previous decisions.  See Disabled American Veterans v. Gober, 
234 F.3d 682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 
F.3d 1298, 1300 (Fed. Cir. 1998).  Thus, the moving party 
bears the burden of presenting allegations of error which 
existed at the time of the decision alleged to be the product 
of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001).  As a consequence, notifying an appellant of evidence 
necessary to substantiate a claim and assisting him in 
obtaining such evidence are obviously not requirements for 
CUE claims.


ORDER

Clear and unmistakable error having not been committed in the 
October 17, 1979 rating decision assigning an effective date 
of August 30, 1978 to the grant of a 100 percent disability 
evaluation for schizophrenia, the veteran's appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


